Citation Nr: 1456843	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-23 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an indebtedness in the amount of $11,106.33, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Committee on Waivers and Compromises of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran resides within the jurisdiction served by the New York, New York RO.

In January 2012 the Board remanded this case for further development.

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In January 2012, this case was remanded to afford the Veteran an opportunity to testify at a video conference hearing.  While the RO scheduled the appellant for a hearing in March 2012, the appellant then withdrew his request for a hearing.  In December 2014, however, the representative filed a motion to permit the appellant to testify before the Board.  In light of that motion further development is in order.  

Accordingly, the case is REMANDED for the following action: 

The RO shall schedule video conference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing he should do so by submitting written notice to the RO.  The appellant is advised that should he fail to appear for any scheduled hearing no additional hearings will be scheduled absent the presentation of evidence showing good cause.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).








